DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 11 and 20 are objected to because of the following informalities:  Claims 1 and 20: “a substantially constant concentration with the concentration of the drug” should read “a substantially constant concentration the implantable device is implanted or attached  . Appropriate correction is required.

Claim Interpretation
Claim 8 recites “wherein the first material comprises poly lactic acid (PLA)”. Claim 3 requires “the first material comprises a metal-containing material” therefor: (1) dependent claim 7’s recitation of “wherein the first and second material comprise a polymer” is interpreted to the first material as being a metal-containing polymer; (2) dependent claim 8’s recitation of PLA interpreted to be a metal-containing composition with PLA as its depends from claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims inherit the deficiencies of parent claims.
Claim 4 and 11 recite “a body of a human or an animal”. These recitation render the claim indefinite as it is unclear if these are the same as or different than the recitation of the same in claim 1.
Claims 1 and 20 recite “wherein the implantable device is configured to produce a desired flow rate of elution of the drug from the implantable device such that the drug is released at a substantially constant concentration with the concentration of the drug, when the implantable device is implanted within the body of the human or the animal, increasing when the concentration of the drug is at a minimum concentration and the concentration of the drug decreasing when the concentration of the drug is a maximum concentration”. These render the claims indefinite as the relationships of the different limitation are unclear, and therefore it is unclear what is being increased or decreased. In the interest of compact prosecution Examiner will interpret the claim to mean increasing the concentration of the drug when the drug is at a minimum and reducing 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “wherein the bead further contains a polymer”. This fails to further limit claim 11 from which it depends. Claim 11 already recites containing a polymer due to the limitation “a stimuli-responsive polymer”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 7879028 B2) in view of Palti (US 5,474,552).
In regards to claim 1:
An implantable device comprising: a drug (Fig. 1 element 112), a piston (Fig. 1 element 200), a casing (Fig. 1 element 126, reservoir surrounded by case), a semi-permeable membrane plug in the casing (Fig. 1 element 116 Col 11:50-67 “semipermeable membrane 116), and an opening for release of the drug from the implantable device within a body of a human or an animal (Fig. 1 element 124); wherein the implantable device is configured to produce a desired flow rate of elution of the drug from the implantable device such that the drug is released at a substantially constant concentration with the concentration of the drug (Fig 3 The flow rate of the drug being the slope of the graph at each point. It can be seen in the graph presented by Alessi the flow rate is substantially constant).
Alessi does not appear to explicitly teach the sensor as claimed. Palti teaches, a sensor configured to monitor a concentration of the drug in the body of the human or the animal (Fig. 3 element 2, Col 2:46-65 “Sensor 2 is implanted in the body tissue or fluids of a person and generates an electrical or other detectable signal in response to the presence of constituents to which the sensor is sensitive…… The sensors may be sensitive to glucose levels, for example, and generate an electrical signal which varies with the concentration of glucose in the medium surrounding the sensor 2.”); when the implantable device is implanted within the body of the human or the animal, increasing when the concentration of the drug is a minimum concentration and the concentration of the drug decreasing when the concentration of the drug is a maximum concentration (abstract “If the glucose is too low or too high, the controller activates a pump causing either glucose or glucagon, or insulin to be delivered to the person until the glucose level is within the predetermined range”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the implantable device taught by Alessi to include the sensor and concentration controls taught by Palti. This would have been motivated by Palti (Col 1:37-42 “Most existing feedback controlled drug delivery systems suffer from the inability to lower the drug level, or its efficacy, once delivered. Thus, any overdose cannot be counteracted and one has to wait until natural metabolism and excretion lower the level of the agent administered.”).

In regards to claim 10
The implantable device of claim 1, taught by Alessi in view of Palti as described in parent claim rejection above.
Alessi teaches, wherein the desired flow rate of elution of the drug is substantially constant for a first period of time and substantially zero for a second period of time, or vice-versa (Fig 3 The flow rate of the drug being the slope of the graph at each point. It can be seen in the graph presented by Alessi the flow rate is substantially constant from shortly after day 0 to day100 and substantially zero from day 120 on.).

In regards to claim 15:
The implantable device of claim 1, taught by Alessi in view of Palti as described in parent claim rejection above.
Alessi in view of Palti teaches, wherein the sensor is attached to the casing (Alessi teaches the casing Fig. 1 element 126, wall surrounding reservoir. Palti teaches the sensor Fig. 3 element 2). 
The combination of references discloses the claimed invention except for mounting the sensor to the case. It would have been an obvious matter of design choice to mount the sensor to the case, since such a modification would have involved a merely picking the location to mount the sensor. This change does not materially affect the function or integrity of the sensor. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the implantable device taught by Alessi to include the sensor and concentration controls taught by Palti. This would have been motivated by Palti (Col .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al (US 7879028 B2) in view of Palti (US 5,474,552), further in view of Efthimiadou et al (WO 2015074762 A1)
In regards to claim 2:
The implantable device of claim 1, taught by Alessi in view of Palti as described in parent claim rejection.
Alessi in view of Palti does not appear to explicitly disclose the targeting material as disclosed. Efthimiadou teaches wherein the drug comprises a targeting material or a targeting molecule that binds to a certain organ, tissue, object or a specific site within the body of the human or the animal (Abstract “These nano-/micro-containers are made suitable to be able to carry drugs, such as antibiotics, anti-cancer, cytostatic and antimicrobials and their release will be carried to the patient tissue due to the prevailing conditions.  The composition of nano-/micro-containers based on organic and inorganic polymers which exhibit sensitivity to the aforementioned conditions.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus taught by Alessi to include the targeting molecules taught by Efthimiadou. This would have been motivated by targeted treatment based on disease specific conditions (Efthimiadou, Abstract “The invention .
Claim(s) 3-5, 9, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 7879028 B2) in view of Palti (US 5,474,552), further in view of Venkatesh et al (US 20070190145 A1).
In regards to claim 3:
The implantable device of claim 1, taught by Alessi in view of Palti as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the drug enclosure as claimed. Venkatesh teaches, wherein the drug is enclosed in a bead (Figs. 2 and 3) comprising a shell comprising a first material and a second material; wherein the first material comprises a metal-containing material or a first biodegradable material (Para 0083, “in combination with a gastrosoluble pore-former (e.g., calcium carbonate)”; wherein the second material comprises a second biodegradable material (Para. 0083, “solvent coacervation with a water-insoluble polymer (e.g., ethylcellulose with a mean viscosity of 100 cps) alone or in combination”); wherein the first material is distributed in the second material; wherein the first material is configured to create pores in the second material (Para. 83, “alone or in combination with a gastrosoluble pore-former” interpreted to first material distributed in second material via “in combination with a gastrosoluble pore-former”); and wherein the pores allow the drug to flow from within 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus of Alessi to include the drug delivery beads taught by Venkatesh. This would have been motivated by adding a second control over drug release profiles for more disease specific treatment. Venkatesh (Abstract “The unit dosage form may be composed of a multitude of multicoated particulates (i.e., immediate-release beads, sustained-release beads and/or one or more timed, pulsatile-release bead populations)”).
In regards to claim 4:
The implantable device of claim 3, taught by Alessi in view of Palti further in view of Venkatesh as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the stimulus responsive material as claimed. Venkatesh teaches, wherein the metal-containing material is configured to form pores in the shell (Para. 83, “alone or in combination with a gastrosoluble pore-former” interpreted to first material distributed in second material via “in combination with a gastrosoluble pore-former”), before or after implanting or attaching the implantable device in or on a body of a human or an animal, when the bead is exposed to an external stimulus (Considered in response to external stimulus as the pore former is dissolved due to PH stimulus from the environment external to drug delivery bead taught by Venkatesh).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus of Alessi to include the drug delivery beads taught by Venkatesh. This would have been motivated by adding a second control over drug release profiles for more disease specific treatment. Venkatesh (Abstract “The unit dosage form may be composed of a multitude of multicoated particulates (i.e., immediate-release beads, sustained-release beads and/or one or more timed, pulsatile-release bead populations)”).
In regards to claim 5:
The implantable device of claim 3, taught by Alessi in view of Palti further in view of Venkatesh as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the metallic particles as claimed. Venkatesh teaches, taught by wherein the metal-containing material comprises metallic particles (Para 83, Calcium is a metallic element and thus is interpreted to be a metallic particle).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus of Alessi to include the drug delivery beads taught by Venkatesh. This would have been motivated by adding a second control over drug release profiles for more disease specific treatment. Venkatesh (Abstract “The unit dosage form may be composed of a multitude of multicoated particulates (i.e., immediate-release beads, sustained-release beads and/or one or more timed, pulsatile-release bead populations)”).
In regards to claim 9:
The implantable device of claim 3, taught by Alessi in view of Palti further in view of Venkatesh as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the first and second materials as claimed. Venkatesh teaches, wherein the metal-containing material comprises metallic particles (Para 0083, “in combination with a gastrosoluble pore-former (e.g., calcium carbonate)”) and wherein the first material or the second material comprises a polymer (Para. 0083, “solvent coacervation with a water-insoluble polymer (e.g., ethylcellulose with a mean viscosity of 100 cps) alone or in combination” considered to be the second material is a polymer).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus of Alessi to include the drug delivery beads taught by Venkatesh. This would have been motivated by adding a second control over drug release profiles for more disease specific treatment. Venkatesh (Abstract “The unit dosage form may be composed of a multitude of multicoated particulates (i.e., immediate-release beads, sustained-release beads and/or one or more timed, pulsatile-release bead populations)”).

In regards to claim 11:
The implantable device of claim 1, taught by Alessi in view of Palti as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the stimulus responsive material as claimed. Venkatesh teaches, wherein the drug is enclosed in a bead comprising a shell 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus of Alessi to include the drug delivery beads taught by Venkatesh. This would have been motivated by adding a second control over drug release profiles for more disease specific treatment. Venkatesh (Abstract “The unit dosage form may be composed of a multitude of multicoated particulates (i.e., immediate-release beads, sustained-release beads and/or one or more timed, pulsatile-release bead populations)”).
In regards to claim 13:
The implantable device of claim 11, taught by Alessi in view of Palti as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the material as claimed. Venkatesh teaches, wherein the bead further contains a polymer (Para. 83 “water-insoluble polymer (e.g., ethylcellulose with a mean viscosity of 100 cps) alone or in combination with a gastrosoluble pore-former (e.g., calcium carbonate)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus of Alessi to include the drug delivery beads taught by Venkatesh. This would have been motivated by adding a second control over drug release profiles for more disease specific treatment. Venkatesh (Abstract “The unit dosage form may be composed of a multitude of multicoated
In regards to claim 14:
The implantable device of claim 11, taught by Alessi in view of Palti further in view of Venkatesh as described in parent claim rejection above.
Alessi teaches, wherein the desired flow rate of elution of the drug is substantially constant for a first period of time and substantially zero for a second period of time, or vice-versa (Fig 3 The flow rate of the drug being the slope of the graph at each point. It can be seen in the graph presented by Alessi the flow rate is substantially constant from shortly after day 0 to day100 and substantially zero from day 120 on.).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 7879028 B2) in view of Palti (US 5,474,552), further in view of Venkatesh et al (US 20070190145 A1) and Johnson et al. (US 2015/0225438 A1).
In regards to claim 6:
The implantable device of claim 5, taught by Alessi in view of Palti further in view of Venkatesh as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the metallic particles as claimed. Johnson teaches, taught by wherein the metallic particles comprise iron- containing 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus taught by Alessi to include the metallic particles as taught by Johnson. This would have been motivated by Johnson (Para. 199 “The nanostructures, supramolecular complex, and compositions (e.g., gels) may be useful in delivering effectively and efficiently an agent to a subject, tissue, or cell, as bulk materials (e.g., as super-absorbent materials and/or bioactive materials), and/or in increasing the toughness of composite materials.”).
In regards to claim 7:
The implantable device of claim 3, taught by Alessi in view of Palti further in view of Venkatesh as described in parent claim rejection above.
Venkatesh teaches, the second material comprise a polymer (Para. 0083, “solvent coacervation with a water-insoluble polymer (e.g., ethylcellulose with a mean viscosity of 100 cps) alone or in combination”). See reasons for combination above under claim 3 rejection.
Alessi does not appear to explicitly disclose the first material as claimed. Johnson teaches, wherein the first material comprise a polymer (Para. 138 "The term "gel" is a nonfluid colloidal network or nonfluid polymer network that is expanded throughout its whole volume by a fluid” Para. 193 “mechanical properties of gels formed from C-1 and Ni(ClO.sub.4).sub.2 ("Ni") and Fe(ClO.sub.4).sub.2 ("Fe") in acetonitrile were characterized by oscillatory rheology.”).
It would have been obvious to one of ordinary skill in the art, prior to effective date of filing, to modify the first material taught by Alessi in view of Venkatesh to be the iron containing polymer taught by Johnson. This would have been motivated by design choice and Johnson (Fig. 27, Para. 196 " FIG. 27: cytotoxicities of (1) a gel formed from C-2 and Fe.sup.2+ ("gel"), (2) PEG, and (3) Fe.sup.2+ ("Fe") against HeLa cells. MILLIQ water ("milliQ") used as a control.”).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 7879028 B2) in view of Palti (US 5,474,552), further in view of Venkatesh et al (US 20070190145 A1) and Johnson et al. (US 2015/0225438 A1) and Magdassi (US 2007/0184082 A1)
In regards to claim 8:
The implantable device of claim 7, taught by Alessi in view of Palti further in view of Venkatesh as described in parent claim rejection above. 
Alessi does not appear to explicitly teach the first and second material as claimed. Johnson teaches, wherein the first material comprises poly lactic acid (PLA) or an iron-containing polymer ((Para. 138 "The term "gel" is a nonfluid colloidal network or Fe(ClO.sub.4).sub.2 ("Fe") in acetonitrile were characterized by oscillatory rheology.”). 
It would have been obvious to one of ordinary skill in the art, prior to effective date of filing, to modify the first material taught by Alessi in view of Venkatesh to be the iron containing polymer taught by Johnson. This would have been motivated by design choice and Johnson (Fig. 27, Para. 196 " FIG. 27: cytotoxicities of (1) a gel formed from C-2 and Fe.sup.2+ ("gel"), (2) PEG, and (3) Fe.sup.2+ ("Fe") against HeLa cells. MILLIQ water ("milliQ") used as a control.”).
Magdassi teaches, the second material comprises poly E-caprolactone (PCL) (Para. 36 “The biocompatible polymeric bead matrix may be any natural or synthetic biocompatible hydrophilic polymers that are water-soluble prior to polymerization……Preferred synthetic polymers to be used in the present invention are polyacrylic acid polymers, polylactic acid polymers, polycaprolactone polymers”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the second material taught by Alessi in view of Venkatesh to be PCL taught by Magdassi. This would have been motivated by design choice and Magdassi (Fig. 13-24 demonstrate various desirable material qualities of PCL. Para. 99 “Two different release stages are apparent from the data presented in FIGS. 15 and 16. There is a burst effect during an initial short period of approximately 24 hours, due to the release of drug present on the surface of the PCL film, followed by a long period characterized by a very slow release kinetics.” The specific release characteristics .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 7879028 B2) in view of Palti (US 5,474,552), further in view of Venkatesh et al (US 20070190145 A1) and Efthimiadou et al (WO 2015074762 A1)
In regards to claim 12:
The implantable device of claim 11, taught by Alessi in view of Palti further in view of Venkatesh as described in parent claim rejection.
Alessi does not appear to explicitly disclose the targeting material as claimed. Efthimiadou teaches, wherein the drug or the bead comprises a targeting material or a targeting molecule that binds to a certain organ, tissue, object or a specific site within the body of the human or the animal (Abstract “These nano-/micro-containers are made suitable to be able to carry drugs, such as antibiotics, anti-cancer, cytostatic and antimicrobials and their release will be carried to the patient tissue due to the prevailing conditions.  The composition of nano-/micro-containers based on organic and inorganic polymers which exhibit sensitivity to the aforementioned conditions.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus taught by Alessi to include the targeting molecules taught by Efthimiadou. This would have been motivated by targeted treatment based on disease specific conditions (Efthimiadou, Abstract “The invention relates to surface modification nano-/micro-containers (spheres of organic and inorganic polymers), which are sensitive to acidic environment, elevated temperature (T ~ 41 - .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 7879028 B2) in view of Palti (US 5,474,552) further in view of Keenan et al. (US 2008/0077073 A1).
In regards to claim 16:
The implantable device of claim 1, taught by Alessi in view of Palti as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the microchip as claimed. Keenan teaches, wherein the implantable device contains a microchip configured to be wirelessly programmed to release the drug inside the body of the human or the animal when the implantable device is activated by a wireless signal (Para. 457 “The user interface may be controlled by a controller local to the fluid handling system 10 (e.g., the controller 210). However, in other embodiments, some or all features of the user interface are controlled by one or more remote or networked processors that communicate with the user interface via wired or wireless techniques.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify delivery apparatus taught by Alessi in view of Palti to include the controller with wireless control capability as taught by Keenan. This would have been motivated by improving practitioner control over patient treatment. Allowing the physician or practitioner to remotely control the device to begin treatment or end treatment remotely would aid in patient treatment by preventing unnecessary or potential excessive dosages of medicine from being delivered.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 7879028 B2) in view of Palti (US 5,474,552) further in view of Santini, JR. et al. (US 2002/0173745 A1).
In regards to claim 17:
The implantable device of claim 1, taught by Alessi in view of Palti as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the phase change material as claimed. Santini teaches, wherein the implantable device comprises holes that are filled with a phase-change material (Fig. 1 element 14, Para. 25 “FIG. 1, which illustrates a typical microchip device 10 with substrate 12, reservoirs 16, and reservoir caps 14”, Para. 43 “In another embodiment, the reservoir cap is positioned on the reservoir over the molecules, which are released from the reservoir upon heating or cooling the device, or a portion thereof, to rupture the reservoir cap. As used herein, the term "rupture" includes fracture or some other form of mechanical failure, as well as a loss of structural integrity due to a phase change, e.g., melting, in response to a change in temperature, unless a specific one of these mechanisms is indicated” Para. 46-48 “another embodiment using an active release mechanism, the reservoir cap material is melted (i.e. undergoes a phase change) using resistive heating. For in vivo applications, the reservoir cap preferably is composed of biocompatible copolymers, such as organic hydroxy acid derivatives (e.g., lactides and lactones), which can offer a range of selectable melting temperatures “ and “In the passive release embodiments, reservoir cap rupture is triggered by environmental temperature changes, for example, due to the 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the release hole (Fig. 1 element 124) taught by Alessi to be sealed with phase-material as taught by Santini. This would have been motivated by improving drug integrity and device sterility prior to implantation. By sealing the delivery hole of Alessi with the phase-change material the foreign debris and mater would be unable to ingress into the delivery channel taught by Alessi thus maintaining the drug integrity and reducing the chances of contamination of the drug prior to implantation. After implantation the phase-change material would degrade due to the in vivo environment as taught by Santini allowing normal function of the delivery apparatus taught by Alessi.
In regards to claim 18:
The implantable device of claim 17, taught by Alessi in view of Palti as described in parent claim rejection above.
Alessi does not appear to explicitly disclose the phase change material as claimed. Santini teaches, wherein the implantable device is configured to unplug the holes filled with the phase-change material (Fig. 1 element 14, Para. 25 “FIG. 1, which illustrates a typical microchip device 10 with substrate 12, reservoirs 16, and reservoir caps 14”, Para. 43 “In another embodiment, the reservoir cap is positioned on the reservoir over the molecules, which are released from the reservoir upon heating or cooling the device, or a portion thereof, to rupture the reservoir cap. As used herein, the term "rupture" includes fracture or some other form of mechanical failure, as well as a loss of structural integrity due to a phase change, e.g., melting, in response to a change in temperature, unless a specific one of these mechanisms is indicated” Para. 46-48 “another embodiment using an active release mechanism, the reservoir cap material is melted (i.e. undergoes a phase change) using resistive heating. For in vivo applications, the reservoir cap preferably is composed of biocompatible copolymers, such as organic hydroxy acid derivatives (e.g., lactides and lactones), which can offer a range of selectable melting temperatures “ and “In the passive release embodiments, reservoir cap rupture is triggered by environmental temperature changes, for example, due to the placement of the device onto or into the body of a human or other animal. The passive mechanism differs from the active mechanism in that rupture of the reservoir cap of the active device is triggered by a directly applied temperature change rather than an environmental one. [0048] In one embodiment of passive devices, the reservoir cap is thermally stimulated to enhance degradation. For example, the kinetics of reservoir cap degradation can be very slow at room temperature and the cap can be considered chemically stable. However, the kinetics of degradation are significantly increased by 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the release hole (Fig. 1 element 124) taught by Alessi to be sealed with phase-material as taught by Santini. This would have been motivated by improving drug integrity and device sterility prior to implantation. By sealing the delivery hole of Alessi with the phase-change material the foreign debris and mater would be unable to ingress into the delivery channel taught by Alessi thus maintaining the drug integrity and reducing the chances of contamination of the drug prior to implantation. After implantation the phase-change material would degrade due to the in vivo environment as taught by Santini allowing normal function of the delivery apparatus taught by Alessi.
Claim(s) 1, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 7879028 B2) in view of Palti (US 5,474,552) further in view of Kriesel et al. (US 6,527,744 B1).
In regards to claim 20:
A system comprising: (a) an implantable device comprising a drug (Fig. 1 element 112), a casing (Fig. 1 element 126, reservoir surrounded by case), a semi-permeable membrane plug in the casing (Fig. 1 element 116 Col 11:50-67 
 Alessi does not appear to explicitly teach the sensor as claimed. Palti teaches, and a sensor mounted on or in the implantable device; wherein the sensor is configured to monitor a concentration of the drug in the body of the human or the animal (Fig. 3 element 2, Col 2:46-65 “Sensor 2 is implanted in the body tissue or fluids of a person and generates an electrical or other detectable signal in response to the presence of constituents to which the sensor is sensitive…… The sensors may be sensitive to glucose levels, for example, and generate an electrical signal which varies with the concentration of glucose in the medium surrounding the sensor 2.”); when the implantable device is implanted within the body of the human or the animal, increasing when the concentration of the drug is a minimum concentration and the concentration of the drug decreasing when the concentration of the drug is a maximum concentration (abstract “If the glucose is too low or too high, the controller activates a pump causing either glucose or glucagon, or insulin to be delivered to the person until the glucose level is within the predetermined range”).
Alessi does not appear to explicitly disclose the secondary sensor as claimed. Kriesel teaches, (b) a secondary sensor inserted in the body of the human or the animal 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the delivery apparatus taught by Alessi to include the secondary sensor across a vein taught by Kriesel. This would have been motivated by improving drug concentration control. Only monitoring the concentration of the drug released in the local environment of the implanted device results in a reduced concentration as distance from the implantable device increases. Measuring the local concentration and the blood concentration of the drug would give a better view of the drug concentration in the patient as a whole.
Allowable Subject Matter
Claim19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 would be considered allowable if rewritten in independent form including all the limitation of the base claim as the closest prior art of Alessi et al. would be rendered inoperable by the inclusion of a controlled explosion in order to unplug the holes filled by phase-change material. A controlled explosion in the device taught by Alessi would damage and likely rupture the device taught by Alessi resulting in the loss .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783